Per Curiam.

This is an appeal from a judgment in a suit brought by attorneys for the payment of fees and costs by a client. The court below entered judgment in favor of the attorneys for a total of $18,432.51, being the total derived from 18 outstanding invoices. The record is clear that there was evidence to support each and every finding of fact entered by the court below. The court below, in its conclusions, concluded that much of appellant’s testimony was not credible. Credibility is, of course, for the trial court to determine.
We cannot say that any of the fact findings of the court below were clearly erroneous since each was supported by substantial evidence and since the court below, in the cases where there was a conflict in the evidence, chose not to believe the appellant and since we are not driven irrefragably to the conclusion that the findings were erroneous.
Given the findings of fact of the court below, the conclusions of law drawn therefrom are proper and correct.
One of appellant’s principle complaints on appeal is that a motion to dismiss should have been granted at the close of the plaintiffs case. Since there was substantial evidence to support plaintiffs claims, obviously, the motion could not properly be granted.
Appellant complains that counsel for the appellee made no opening statement at trial. Since there was a complaint and a pretrial statement, appellant’s claim that he could not understand ap*100pellee’s theories of the case without an opening statement is utterly without merit.
Wayne A. Matsuura and Hayden F. Burgess on the briefs (Burgess & Matsuura of counsel) for appellant.
Susan P. Walker and Burnham H. Greeley on the brief (Carlsmith, Carlsmith, Wichman and Case of counsel) for appellee.
Given the record in this case, we are driven to the conclusion that the appeal herein is frivolous. Accordingly, the judgment below is affirmed but we will entertain a motion for the assessment of attorney’s fees against the appellant.